Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 19 June 2020. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the personalized treatment" in line 12. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the element will be considered to be “the treatment.” Appropriate correction is required.  Claims 2-14 inherit this deficiency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receiving a set of signals associated with a gastrointestinal (GI) condition of the user, wherein the set of signals encodes physiological data, behavioral data, environmental stress data, emotional data, and cognitive data of the user; 
determining a characterization of the GI condition upon processing the set of signals with a model; 
based upon the characterization, modulating content of a treatment comprising a set of components, the set of components comprising a subset of cognitive behavioral therapy (CBT) components for improving a state of the user; and 
administering the treatment to the user.
Therefore, the claim as a whole is directed to “treating a GI condition in a patient,” which is an abstract idea because it is a method of organizing human activity. “Treating a GI condition in a patient” is considered to be a method of organizing human activity because managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). A doctor can receive data about a patient and adjust treatment of that patient’s condition based on that received data.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim recites the following additional element(s):
an interface between a device and a user;
a processor (in the form of “processing” the received data).
These additional elements merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, claim 1 is ineligible.

Dependent claims 2, 4-5, 9, and 14 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 3, 6-8, and 10-13 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 3, 6-8, and 10-13 are ineligible.
Claims 15-20 are parallel in nature to claims 1-14. Accordingly claims 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hathorn (U.S. 2016/0120732), hereinafter “Hathorn.”
Regarding claim 1, Hathorn discloses a method comprising:
establishing an interface between a device and a user (See Hathorn [0080] the system includes a device worn by the user that includes sensors.); 
from the interface, receiving a set of signals associated with a gastrointestinal (GI) condition of the user (See Hathorn [0080] the system includes a device worn by the user that includes sensors that measure physiological activity in the bowels, which are part of the GI tract.), wherein the set of signals encodes physiological data (See Hathorn [0080] the system includes sensors that measure contractions in the lower bowel (“physiological data”).), behavioral data (See Hathorn [0080] system can capture user thoughts (i.e. “cognitive data”), feelings (i.e. “emotional data”), and meal data (i.e. “behavioral data”).), environmental stress data (See Hathorn [0080] the system can include sensors for measure electrical conductance of the skin, which can be used as an indicator of psychological arousal, such as anxiety (i.e. “environmental stress data”).), emotional data, and cognitive data of the user (See Hathorn [0080] system can capture user thoughts (i.e. “cognitive data”), feelings (i.e. “emotional data”), and meal data (i.e. “behavioral data”).); 
determining a characterization of the GI condition upon processing the set of signals with a model (See Hathorn [0080] the system includes a device worn by the user that includes sensors that measure physiological activity in the bowels, which are part of the GI tract. Also, the software can analyze patterns and correlations between each data set to identify relationships between psychological arousal and dysmotility.); 
based upon the characterization, modulating content of a treatment comprising a set of components (See Hathorn [0103] The wearable may be configured to allow adjustment of compression applied to a lower abdomen of the user. For example, upon receiving the alert, the user may determine whether to adjust the compression. In another example, the wearable may automatically adjust a level of compression based on detecting abdominal wall relaxation. For example, when abdominal wall contraction is measured above a set level, the wearable may automatically adjust the compression. Compression may be applied, e.g., using aspects presented herein. Also [0071] the system can respond automatically to bio-signals.), the set of components comprising a subset of cognitive behavioral therapy (CBT) components for improving a state of the user (See Hathorn [0043]-[0049] these paragraphs discuss the importance of CBT in treating IBS. [0057] the treatment need include patient control in administering the treatment (based on the discussed psychological principles in the paragraphs above.); and 
administering the treatment to the user (See Hathorn [0103].).

Regarding claim 2, Hathorn discloses the method of claim 1 as discussed above. Hathorn further discloses a method, comprising:
physiological data captured in the set of signals comprises pain characteristics, digestive characteristics, and defecation characteristics of the user (See Hathorn [0080] the system includes sensors that measure contractions in the lower bowel (“physiological data”). Measuring these lower bowel contractions meets the broadest reasonable interpretation of the pain, digestive, and defecation characteristics.) tagged with symptom severity (See Hathorn [0080] system can capture user thoughts and feelings. It is understood that this includes thoughts and feelings about their pain symptoms. This paragraph also discusses displaying and analyzing patterns and correlations between each data set to identify relationships between psychological arousal and dysmotility. This is understood to include tagging the users thoughts and feelings to the different pain episodes.).

Regarding claim 11, Hathorn discloses the method of claim 1 as discussed above. Hathorn further discloses a method, comprising:
providing the treatment comprises generating instructions for adjusting activation of an environmental control device in an environment of the user, in coordination with monitoring a change in pain symptoms of the user, thereby producing an adjustment in pain intensity and duration associated with the GI condition of the user (See Hathorn [0071] the system can apply heat and cold therapy to treat symptoms of IBS, symptoms than include pain (see [0066]). [0103] the wearable may automatically adjust the compression.).

Regarding claim 12, Hathorn discloses the method of claim 11 as discussed above. Hathorn further discloses a method, comprising:
the environmental control device comprises operation modes for at least one of: an audio output, a thermal parameter adjustment, a visually-observed output, a haptic output, and a light output in the environment of the user (See Hathorn [0071] the system can apply heat and cold therapy to treat symptoms of IBS. This meets the broadest reasonable interpretation of “a thermal parameter adjustment.”).

Regarding claim 13, Hathorn discloses the method of claim 1 as discussed above. Hathorn further discloses a method, comprising:
providing the treatment comprises generating a scripted communication for transmission to an entity associated with the user, in coordination with monitoring a change in a physiological symptom of the user, thereby preventing an adverse social interaction involving the user, due to the GI condition (See Hathorn [0103] The wearable may be configured to alert a user when unconscious abdominal wall relaxation is occurring so that the user may consciously contract their abdominal wall and oppose the relaxation and distention. It is understood that when the user is able to preemptively apply the treatment (before it becomes conscious) it can help avoid awkward social situations of adjusting the compression after the pain starts.).

Regarding claim 15, Hathorn discloses the method of claim 1 as discussed above. Claim 15 recites a system that performs a method that is substantially similar to the method of claim 1. Therefore, claim 15 is rejected based on the same analysis.

Regarding claim 16, Hathorn discloses the system of claim 15 as discussed above. Hathorn further discloses a system, comprising:
at least one of the output device and the treatment is provided to the user as a prescription therapeutic available upon diagnosis of the GI condition of the user (See Hathorn [0103].).

Regarding claim 17, Hathorn discloses the system of claim 16 as discussed above. Hathorn further discloses a system, comprising:
at least one of the output device and the treatment is provided to the user as a prescription therapeutic available upon diagnosis of the GI condition of the user (See Hathorn [0059]-[0061] and the corresponding tables.).

Regarding claim 18, Hathorn discloses the system of claim 17 as discussed above. Hathorn further discloses a system, comprising:
the output device comprises an environmental control device in an environment of the user, wherein the processing subsystem further comprises instructions for adjusting the operation mode in coordination with monitoring a change in pain symptoms of the user, thereby producing an adjustment in pain intensity and duration associated with the GI condition of the user (See Hathorn [0071] the system can apply heat and cold therapy to treat symptoms of IBS, symptoms than include pain (see [0066]). [0103] the wearable may automatically adjust the compression.), and wherein the operation mode provides at least one of: an audio output, a thermal parameter adjustment, a visually-observed output, a haptic output, and a light output in the environment (See Hathorn [0071] the system can apply heat and cold therapy to treat symptoms of IBS. This meets the broadest reasonable interpretation of “a thermal parameter adjustment.”).

Regarding claim 19, Hathorn discloses the system of claim 17 as discussed above. Hathorn further discloses a system, comprising:
the output device comprises a communication device comprising architecture for transmitting communications between the user and an entity associated with the user, wherein the processing subsystem further comprises instructions for generating a scripted communication for transmission to an entity associated with the user, in coordination with monitoring a change in a physiological symptom of the user (See Hathorn [0103] The wearable may be configured to alert a user when unconscious abdominal wall relaxation is occurring so that the user may consciously contract their abdominal wall and oppose the relaxation and distention. It is understood that when the user is able to preemptively apply the treatment (before it becomes conscious) it can help avoid awkward social situations of adjusting the compression after the pain starts.).

Regarding claim 20, Hathorn discloses the system of claim 15 as discussed above. Hathorn further discloses a system, comprising:
the input device comprises a set of biometric sensors in communication with the user and configured to generate physiological data, from the user with the GI condition (See Hathorn [0080] the system includes sensors that measure contractions in the lower bowel (“physiological data”).).


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hathorn (U.S. 2016/0120732), hereinafter “Hathorn,” in view of Athey et al. (U.S. 2018/0330824), hereinafter “Athey.”
Regarding claim 3, Hathorn discloses the method of claim 2 as discussed above. Hathorn further discloses a method, comprising: 
behavioral data captured in the set of signals comprises … behavior characteristics of the user extracted from a communication subsystem of a mobile device of the user (See Hathorn [0080] system can capture user meal data (i.e. “behavioral data”) via their mobile device.).
Hathorn does not disclose: 
behavioral data captured in the set of signals comprises social behavior characteristics.
Athey teaches:
behavioral data captured in the set of signals comprises social behavior characteristics (See Athey [0045] the conditions can include social factors, such as those listed in this paragraph.).
The system of Athey is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to treating patients for anxiety related disorders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include social behavior characteristics as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn in order to benefit from additional predictive power (see Athey Abstract).

Regarding claim 4, Hathorn in view of Athey discloses the method of claim 3 as discussed above. Hathorn further discloses a method, comprising:
cognitive data of the user captured in the set of signals comprises thought patterns associated with behaviors, anxiety characteristics, depression characteristics, and emotional characteristics of the user (See Hathorn [0080] system can capture user thoughts and feelings.).

Regarding claim 5, Hathorn in view of Athey discloses the method of claim 4 as discussed above. Hathorn further discloses a method, comprising:
determining the characterization comprises returning a mapping with a network of flows between a set of behaviors specific to the user, a set of thoughts specific to the user, a set of physiological symptoms specific to the user, a set of emotions specific to the user, and environmental triggers specific to the user, with returned outputs configured to disrupt flows of the network contributing to deterioration of symptoms of the user (See Hathorn [0080] the software can analyze patterns and correlations between each data set to identify relationships between psychological arousal and dysmotility.).

Regarding claim 6, Hathorn discloses the method of claim 1 as discussed above. Hathorn further discloses a method, comprising: 
generating a combined dataset upon applying a first set of transformations to an aggregate dataset including physiological data, behavioral data, environmental stress data, emotional data, and cognitive data (See Hathorn [0080] the system includes a device worn by the user that includes sensors that measure physiological activity in the bowels, which are part of the GI tract. Also, the software can analyze patterns and correlations between each data set to identify relationships between psychological arousal and dysmotility.). 
Hathorn does not disclose: 
generate a combined dataset from a set of users exhibiting a form of the GI condition; 
collecting a treatment dataset comprising treatment outcome labels associated with the subset of CBT components applied to the set of users; 
creating a first training dataset comprising the combined dataset and the treatment dataset; and 
training the model with the first training dataset.
Athey teaches:
generate a combined dataset from a set of users exhibiting a form of the GI condition (See Athey [0091] collect data for a cohorts of training patients may be provided as training data.); 
collecting a treatment dataset comprising treatment outcome labels associated with the subset of CBT components applied to the set of users (See Athey [0091] collect data for a cohorts of training patients may be provided as training data. Collected training data can include outcome data.); 
creating a first training dataset comprising the combined dataset and the treatment dataset (See Athey [0091] the training data includes both outcome data and the other collected data.); and 
training the model with the first training dataset (See Athey [0091] the statistical model used for classifying patients is trained using the training data set.).
The system of Athey is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to treating patients for anxiety related disorders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include training data and a trained model as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn in order to benefit from additional predictive power (see Athey Abstract).

Regarding claim 7, Hathorn in view of Athey discloses the method of claim 6 as discussed above. Hathorn further discloses a method, comprising: 
the model comprises architecture for receiving data objects associated with at least one of: physiological data, behavioral data, environmental stress data, emotional data, and cognitive data of the user, and returning a set of outputs comprising a selection of treatment subcomponents … (See Hathorn [0103] when abdominal wall contraction is measured above a set level, the wearable may automatically adjust the compression.), 
the method further comprising modulating content of the treatment based upon the selection returned by the model (See Hathorn [0103] when abdominal wall contraction is measured above a set level, the wearable may automatically adjust the compression.).
Hathorn does not disclose: 
the treatment subcomponents are tagged with efficacy indicators.
Athey teaches:
the treatment subcomponents are tagged with efficacy indicators (See Athey [0090] medical outcomes data may include information indicative of the efficacy of a drug or treatment.).
The system of Athey is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to treating patients for anxiety related disorders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include training data and a trained model as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn in order to benefit from additional predictive power (see Athey Abstract).
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hathorn (U.S. 2016/0120732), hereinafter “Hathorn,” in view of Lee et al. (U.S. 2019/0313934), hereinafter “Lee.”
Regarding claim 8, Hathorn discloses the method of claim 1 as discussed above. Hathorn further discloses a method, comprising: 
the subset of CBT components comprises a prescription digital therapeutic (PDT), delivered through a client device of the user (See Hathorn [0079] and [0080].), with materials for adjusting gut and neurological activity of user having the GI condition (See Hathorn [0065].), through pain management therapy (See Hathorn [0066] this entire device is about pain management. [0043]-[0049] as previously discussed, patient control is an important aspect of the invention, and it is an example of CBT.).
Hathorn does not disclose: 
through social behavior training, cognitive flexibility exercises, and behavioral repertoire changes.
Lee teaches:
through social behavior training, cognitive flexibility exercises, and behavioral repertoire changes (See Lee [0083] the system can employ combination therapy, including physical activity, counseling, acupuncture, and dietary restrictions.).
The system of Lee is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to treating patients for anxiety related disorders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include different therapy options as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn because studies have also shown that behavioral modification therapies including cognitive behavioral therapy (CBT), biofeedback, and relaxation training are effective in mitigating or resolving these muscle tension-related syndromes (see Lee [0001]).

Regarding claim 9, Hathorn discloses the method of claim 8 as discussed above. Hathorn does not further disclose a method, comprising: 
the treatment further comprises a subset of non-CBT components comprising at least one of: an antibiotic, an antidepressant, an antispasmodic, a 5-hydroxytryptamine 4 agonist, a laxative, an anti-diarrheal medication, a probiotic, and a selective C-2 chloride channel activator.
Lee teaches:
the treatment further comprises a subset of non-CBT components comprising at least one of: an antibiotic, an antidepressant, an antispasmodic, a 5-hydroxytryptamine 4 agonist, a laxative, an anti-diarrheal medication, a probiotic, and a selective C-2 chloride channel activator (See Lee [0082] the treatment can include antibiotics, probiotics, etc.).
The system of Lee is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to treating patients for anxiety related disorders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include different therapy options as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn because studies have also shown that behavioral modification therapies including cognitive behavioral therapy (CBT), biofeedback, and relaxation training are effective in mitigating or resolving these muscle tension-related syndromes (see Lee [0001]).

Regarding claim 10, Hathorn discloses the method of claim 9 as discussed above. Hathorn does not further disclose a method, comprising: 
modulating content of the treatment comprises adjusting an amount of the PDT relative to an amount of the subset of non-CBT components provided to the user, based upon a returned output of the model.
Lee teaches:
modulating content of the treatment comprises adjusting an amount of the PDT relative to an amount of the subset of non-CBT components provided to the user, based upon a returned output of the model (See Lee [0088] The inventive technology may further be used in the treatment of anxiety with one or more of the following medications and for the intended therapeutic benefit of using less of the medication, or using it more safely, or using it more efficaciously, or any combination of the foregoing.).
The system of Lee is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to treating patients for anxiety related disorders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include different therapy options as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn because studies have also shown that behavioral modification therapies including cognitive behavioral therapy (CBT), biofeedback, and relaxation training are effective in mitigating or resolving these muscle tension-related syndromes (see Lee [0001]).

Claims 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hathorn (U.S. 2016/0120732), hereinafter “Hathorn,” in view of Burkhouse et al. (Burkhouse et al., Neural Reactivity to Reward as a Predictor of Cognitive Behavioral Therapy Response in Anxiety and Depression, Depress Anxiety, 33(4), 281–288, April 2016), hereinafter “Burkhouse.”
Regarding claim 14, Hathorn discloses the method of claim 14 as discussed above. Hathorn further discloses a method, comprising: 
modulating aspects of the treatment upon processing the patient response (See Hathorn [0097] a treatment level can be adjusted in real-time, in acute response to symptoms.); 
Hathorn does not disclose: 
receiving, through the interface, a reward sensitivity dataset characterizing motivation and reinforcement contingencies and behavior of the user, and 
the patient response is  related to reward sensitivity dataset with the model.
Burkhouse teaches:
receiving, through the interface, a reward sensitivity dataset characterizing motivation and reinforcement contingencies and behavior of the user (See Burkhouse Abstract; this paper teaches the principle that response to CBT is directly related to a person’s reward sensitivity.), and 
the patient response is  related to reward sensitivity dataset with the model (See Burkhouse Abstract; this paper teaches the principle that response to CBT is directly related to a person’s reward sensitivity.).
The disclosure of Burkhouse is applicable to the disclosure of Hathorn as they both share characteristics and capabilities, namely, they are directed to the use of cognitive behavioral therapy (CBT) in treating patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hathorn to include adjustments to CBT for patient sensitivity as taught by Burkhouse. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hathorn in order to take advantage of the relationship between CBT and reward sensitivity (see Burkhouse Abstract).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alailima (U.S> 2019/0159716) teaches and discloses a system for cognitive treatment of patients that also discusses reward sensitivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626